Citation Nr: 0418840	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  95-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1982 to September 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected 
with respect to the bipolar disorder issue.  

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  


FINDINGS OF FACT

1.  There is no medical evidence that bipolar affective 
disorder is attributable to active service.  

2.  There is no evidence of a diagnosis of bipolar affective 
disorder within one year after discharge from active service.


CONCLUSION OF LAW

The veteran's bipolar affective disorder was not incurred in, 
or aggravated by, active service.  Nor can it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        
  
In the present case, the Board finds the RO has satisfied its 
obligations under the VCAA.  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's May 2003 letter as to what VA's and 
veteran's respective responsibilities are in claim 
development, what VA's duties are, what specifically the RO 
has done to date and would continue to do to assist in claim 
development, what evidence is in the file, and what is 
missing.  Further, through the Statement of the Case (SOC), 
and several Supplemental SOCs (SSOCs), the veteran had ample 
notice of what evidence and information are needed to 
establish entitlement to disability benefits on a service 
connection claim.  Moreover, the January 2004 SSOC set forth 
VA regulations pertaining to the duty to assist (38 C.F.R. 
§ 3.159).       

The Board notes that the May 2003 VCAA letter was sent well 
after the rating decision from which this appeal arises was 
issued.  The letter also did not specifically ask for "any 
evidence" or "all evidence" related to the issue on 
appeal.  The Board finds, however, that, at most, these 
technical defects amount to harmless error in this case.  

As for the timing of the VCAA letter, it is noted that VCAA 
was enacted well after the January 1995 rating decision being 
appealed, and that the veteran was given a VCAA notice after 
the law became effective.  Here, a pre-AOJ-adjudication VCAA 
notice was simply not possible, as the law was not even in 
existence when the AOJ decision was issued.  This case is 
therefore distinguishable from one in which the AOJ decision 
being appealed was issued after the enactment of VCAA and 
VCAA notice was sent after such a decision.  In this 
connection, it is noted that the Pelegrini Court explicitly 
stated in its June 24, 2004 decision that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision, "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein not to mean 
that all VCAA notices issued after the AOJ decision on appeal 
are void ab initio; rather, the intent and purpose of the law 
are to provide a valid VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case, but 
that a case-by-case evaluation may be necessary in cases 
where, as here, the VCAA did not even exist until after the 
AOJ decision on appeal was issued.      

As for non-use of words such as "any" or "all" in the VCAA 
letter, it appears that, by the time the letter was sent, a 
significant portion of claim development had taken place in 
the six-year period between the filing of the claim and the 
enactment of VCAA.  Importantly, this development included 
two VA compensation and pension (C&P) examinations for 
"mental disorders," as well as the inclusion in the record 
of private and VA medical records and numerous written 
statements submitted by the veteran's father on the veteran's 
behalf.  The Board is of the opinion that open-ended 
inquiries using words such as "give us everything you 
have," under the facts of this case, likely would have been 
more appropriate at the beginning of claim development.  
Here, because a significant portion of development apparently 
had taken place well before the VCAA letter was sent, the RO 
specifically explained in the letter what additional evidence 
was needed and the reasons therefor.  Nothing in the record 
suggests that the veteran takes exception to any RO action or 
inaction concerning compliance with duty-to-notify 
provisions.  In fact, in January 2004, after the issuance of 
the most recent SSOC, the veteran, through his father, 
affirmatively indicated his desire for immediate appellate 
review of his case.  

As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder.  
The veteran was given appropriate VA C&P examinations.  
Nothing in the record indicates that the veteran, his father, 
or his representative had identified any relevant records for 
which the veteran wanted the VA's assistance in obtaining 
that are not presently included in the record.  Moreover, as 
noted above, the veteran recently indicated that the record 
is complete and that he desires appellate review.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection 

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred therein).  Also, service 
connection is granted for a disorder or disease diagnosed 
after discharge when the evidence establishes incurrence in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifested to a compensable 
degree (10 percent) within one year after active service even 
without medical evidence of their incurrence in service.  It 
is noted that psychosis is among the chronic diseases for 
which presumptive service connection is available, as 
evidence warrants, for both wartime and peacetime veterans.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

III.  Evidence

In numerous statements submitted in support of the claim, the 
veteran, through his father, essentially maintains that 
bipolar affective disorder had its onset in service, although 
it was not noted in service.  The veteran had drinking 
problems in service, and shortly after discharge, he began 
treatment for alcoholism.  The crux of the claim seems to be 
that alcohol use in service was essentially a coping 
mechanism in response to bipolar disorder not diagnosed until 
after discharge, and thus is evidence that such disorder had 
been manifested in service.      

The veteran was determined to be incompetent for the purposes 
of managing VA benefits on his own.  See February 2000 rating 
decision.  

The veteran's service medical records are completely devoid 
of any complaint of, or treatment for, a psychiatric problem.  
In fact, clinical findings, including those for psychiatric 
condition, were normal, as documented in a March 1982 
enlistment medical examination report.  The veteran himself 
denied having, or having had, psychiatric problems in a March 
1982 report of medical history.  While there is no separation 
examination report dated in September 1985, the record 
includes a medical examination report and report of medical 
history dated in late July 1985, which note nothing abnormal 
about the veteran's psychiatric condition.  In fact, the 
service medical records include a separate July 1985 Report 
of Mental Status Evaluation, which indicates that the veteran 
exhibited normal behavior, is fully alert, and has 
unremarkable affect, clear thought process, normal thought 
content, and good memory.  This evaluation apparently was 
performed in connection with proceedings commenced under 
Article 15 of the Uniform Code of Military Justice.        



There is, however, ample evidence of alcohol abuse and 
alcohol withdrawal problems in service.  The veteran was 
counseled numerous times for drinking to excess, and for 
complaints of shaky hands, tremors in arms and legs, 
blackouts, stomach aches, and sleeplessness, related to 
alcohol use.  In February 1983, the veteran was discharged 
from a three-week long residential detoxification program at 
an Army hospital.  The discharge summary report indicates 
that he reportedly has had drinking problems since the age of 
15.  At the time of discharge from the program, prognosis for 
recovery was noted as "very good."  

VA medical center (VAMC) treatment and testing records dated 
from 1985 forward are included in the record.  They indicate 
that the veteran was treated for chronic alcohol dependence 
beginning in October 1988.  He reportedly began drinking as a 
teenager, but recalled having had his first alcoholic drink 
at age seven.  He stated that he drank alcohol regularly 
while in active service.  

Private hospitalization records dated from March to September 
1988 show that the veteran was treated for both emotional and 
psychological concerns (to include anger management, need to 
live independently from parents, and stress management), as 
well as recovery from alcohol dependence.  No specific 
diagnosis of a psychiatric disorder is indicated in these 
records.      

An August 1999 VA medical examination report provides that 
bipolar disorder was diagnosed in 1987 or 1988, but there is 
no medical record dated in 1987 or 1988 showing such a 
diagnosis.  Rather, the earliest documentation of a specific 
diagnosis of bipolar disorder is dated in mid 1993 (VAMC 
treatment records).  It is noted, however, that private 
hospitalization records dated in September 1988 (discussed 
above) consist of the earliest documentation of treatment 
with Lithium.  This evidence appears to be consistent with 
reported diagnosis of bipolar disorder in 1987 or 1988.  

VAMC records further show that the veteran reportedly 
continued to have problems with alcohol use through the 
1990s.  While a November 1994 VA examination report indicates 
impressions of bipolar affective disorder in hypomanic phase 
and alcohol abuse in remission at that time, records dated as 
recently as in late 1998 document reported relapses in 
drinking.  

The veteran also continued treatment for bipolar affective 
disorder and other diagnosed disorders.  Records dated 
between 1995 to 1999 indicate diagnoses of organic affective 
disorder and organic mood disorder, in addition to bipolar 
affective disorder.  In late 1998, the veteran was diagnosed 
with bipolar disorder, possibly mixed with acute adjustment 
disorder, avoidance and schizotypal personality traits.  
Records from 1998 further document occasional failure to take 
lithium as directed.  An August 1999 VA examination report 
added an impression of social isolation to diagnoses rendered 
up to that date.  Records dated beginning in early 2002, 
including a computed tomography (CT) scan report and 
electroencephalogram (EEG) report, indicate that the veteran 
had encephalopathy, later determined to have been caused by 
an overdose of medication, including Sominex and Benadryl.  
Encephalopathy apparently became resolved in or around March 
2002, after these medications were discontinued.  Other March 
2002 records document an assessment of cognitive deficits of 
unknown etiology, not fully explainable by alcohol 
dependence.  Later in 2002, it was noted that bipolar 
disorder was characterized by a hypomanic quality.                 

IV.  Analysis

First, the Board acknowledges repeated arguments, advanced by 
the veteran's father, that the alcohol problem documented in 
service is essentially symptomatic of some then-undiagnosed 
psychiatric disorder that had manifested itself in service.  
The veteran's father stated, for example: "It is quite true 
[the veteran] was not diagnosed as bipolar until time had 
passed, but as stated over and over by me, he was using 
alcohol as self-medication . . . His manic episodes in the 
service was misdiagnosed as alcohol abuse  . . . ."  See 
statement received in June 2003.  

The veteran's father certainly is qualified to report 
observed symptoms relevant to the claimed disability and his 
belief that alcohol use and psychiatric symptoms noted after 
discharge could be related.  However, he is not shown to be a 
medical professional qualified to opine on an etiological, or 
causal, relationship between alcohol use and bipolar 
disorder, or as to whether a medical professional had 
rendered a wrong diagnosis, or whether a competent doctor 
should have diagnosed a disorder earlier.  Nor is he shown to 
be qualified to characterize various in-service complaints 
related to alcohol withdrawal, such as tremors and 
sleeplessness as having been "manic episodes," a term that 
typically is associated with psychiatric disorders.  Nor is 
evidence that, even if true, the veteran stopped drinking 
after a "correct" diagnosis of bipolar disorder and 
treatment with lithium proof of prior misdiagnosis of 
alcoholism.  See statement submitted with VA Form 9.  The law 
is clear that, although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or etiology (medical causation).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As noted above, 
other than specific instances in which presumptive service 
connection is supported by the evidence, the Board requires 
medical evidence of causation and a current diagnosed 
disability for the purposes of determining service 
connection.  

Second, with respect to evidence of manifestation of bipolar 
disorder and its etiology, the service medical records show 
nothing about a psychiatric problem.  Nor does any medical 
record dated after discharge suggest that drinking in service 
was symptomatic of a psychiatric disorder not diagnosed until 
after discharge.  No doctor has opined that alcohol 
dependence was misdiagnosed in service.  The veteran's own 
reports of having had alcoholic drinks well before entering 
active duty seem to discredit the argument that drinking was 
solely a "coping mechanism" for a psychiatric problem 
purportedly manifested in active duty.  At bottom, there is 
no actual medical evidence of manifestation of bipolar 
affective disorder until the early 1990s, some eight years 
after service, and no medical opinion that alcohol dependence 
and bipolar disorder are related in this case.  Even assuming 
bipolar disorder was in fact diagnosed in 1987, as noted in 
the August 1999 VA examination report, a diagnosis after 
September 1986 is beyond the one-year period following 
separation from active duty, and thus precludes presumptive 
service connection.     

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against a favorable 
resolution of this claim on either the direct or presumptive 
service connection theories.  Accordingly, the benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).     


ORDER

Service connection for bipolar affective disorder is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



